Case 2:19-cv-02408-Dl\/lG-.]El\/l Document 10 Filed 04/16/19 Page 1 of 3 F°age lD #:44

Darren ill|. Cohenl Esq. SBN: _221938
Klngsiey & Klngsiey APC

16133 Ventura Bivd. Ste. 1200
Encino, CA 91436

(818) 990-8300

 

UN|TED STATES DlSTRlCT COU RT

Central District of Caiifornia

class Numssn:
2:19-cv-02408

 

Rene Lopez, an |ndlvidual, et al.

F*a*"""lsl PRooF oF sERvicE
“'~ summons AND comPLAiNT

Emp|°yer F|ex|b|e HR LLC_ et al [Use separate proof of service for each person.iparty served]
l l

Defendani(s]

 

 

1. At the time of service l was at least 18 years of age and not a party to this action and | served copies of the (speclfy documents}:

a. § summons l:l first amended complaint l:] third party complaint
complaint l:] second amended complaint l:i counter claim
alias summons m third amended complaint cross claim

other See attached Document List
2. Person served:

a. § Defendant (name:) Employer Flexibie Management, LLC
b. Other (specify name and tltle or relationship to the pariy/buslness named):
Corporate Creations Network lnc. clo Tii`fany Phiilips - Reglstered Agent for Service of Process
c. g Address where the papers were served: 4640 Admiralty Way, 5th Flr
Marina Del Rey. CA 90292

3. Manner of Service in compliance with (the appropriate box must be checked):

a. _ q Federal Rules of Civil Procedure

b. i:l Callfornia Code of Clvil Procedure
4. l served the person named in item 2:

a. § By Persona| Service. B personally delivering copies. if the person is a minor. by leaving copies with a parent, guardian.
conservator or similar fi uciary and to the minor if at least twelve (12) years of age.

1. g Papers were served on (date): 4l5l2019 at (tlme): 12:10 Pilll
b. m By Substituted Service. By leaving copies:

1. l:| (home) at the dwelling house, usual place of abode. or usual place of business of the person served in the presence of a
competent member o the household, at least 18 years of age, who was informed of the general nature of the papers.

2. |:| {business] or a person apparently in charge of the office. or place of business, at least 18 years o'i age, who was informed of
he genera nature of the papers.

3. l:] Papers were served on (date).' at (lime):

4. l:i |b¥t mailingz((b))/ first-class mail, postage prepaid} copies to the person served in item 2(b) at the place where the copies were
e in tem c .

5. l:| papers were mailed on

6. m due diligence. | made at least three (3) attempts to personally serve the defendant.

c_ l:l Maii and acknowledgment of service. By mailing (t!){y first-class mail or airmall, postage prepaid) copies to the person served,
with two (2) copies of the form of Waiver of Service o Summons and Comp|aint and a return envelope, postage prepaid
addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).

 

CV-1(03l10) PROOF OF SERV|CE - SUMMONS AND COMPLAINT PAGE 1
\ cvvoo1r11sss1

Qase 2:19-cv-02408-Dl\/lG-.]El\/l Do'Cument 10 Filed 04/1€§/19 Page 2 of 3 Page lD #:45

ON-CALL LEGAL
1875 Century Park East, STE H
Los Angeles. CA 90067
Phone: (310) 858-9800 Fa)<: `(888) 543-5126

'Continued from Proof of Service

CL|ENT: Kings_ley & Kings|ey APC
l CLlENT FlLE #: Employer F|exible HR, LLC , " DATE: Apri| 8, 2019

SUBJECT: Employer Fiexible l\_lianagement, LLC

Civil Case- Cover Sheet; Notice of Asaignment to United States
Judgee; Notice to Parties of Court- Directed ADR Program; Notice of
Clerical Error; Initial Standing Order; Scheduling Meeting of
Couneel; Guide to electronically Filing Under- Seal Documents in
Civil Cases; Plaintiff's Certification of Interested Partiee; Class
Action Complaint; Demand for Jury Trial

 

 

orders 1iassi`ron“cAti201o

Case 2:19-cv-02408-Dl\/|G-.]El\/| Document 10 Filed 04/16/19 Page 3 of 3 Page lD #:46

d. i:i Service on domestic corporation, unincorporated association (includlng partnership)l or public entity. (F.R.Civ.P. 4(h))
(C.C.P. 416.'10) By delivering, during usual business hours, a copy of the summons and complaint to an oft`icer, a managing or
general a ent, or to any other agent authorized by appointment or by law to receive service of process and. if the agent is one
authorize by statute and the statute so requiresl by also mailing, by first-class mai|, postage prepaid,-ia copy to the defendant.

e. m Substituted service on domestic corporationr unincorporated association (lnc|uding partnership)l or public entity.
(C.C.P. 415.20 only) By leaving during usual business hours. a copy of the summons and complaint-in the ofhce of the person
served with the person who apparently_was in charge and.thereafter by mailir(i;g|:(by first-class mail, postage prepaidg co ies ofl
the persons att e place where the co ies were left in full compliance with C. . . 415.20 Substitute service upon t e alifornia
Secretary of State requires a court or er. (Attach a copy of the order to this Proof of Service.)

f. i:i Service on a foreign corporation. in any manner prescribed for individuals by FRCP 4(f)

a return receipt copies to the person served. (Attach signed return receipt or other evidence of actual receipt by the

g. m Certified or rejistered mai|.service. By mailing to an address outside Caiifornia (by first-class mail, postage prapai'd, requiring
person serve )

h. i:i Other (specify code section and type of service): ‘
5. Service upon the United States, and its Agencles, Corporations or Officers.

a. [i by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service. or by sending a copy of
the summons and complaint by registered or cenihed mail addressed to the civil procecss clerk at the U.S. Attorneys Ofl'ice.
Name of person served:

Titie of person served:

Date and time of service: (date): at (finie):

b. i:i `E[l\y sending a cogy of the sur_nmons and complaint by registered or codified mail to th_e Attorney General of the United States at
ashrngton, D. . (Attach signed return receipt or‘other evidence of actual receipt by the person served). -

c. i:i By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation (Attach
signed return receipt or other evidence of actual receipt by the person served).

6. At the time of service l was at least 18 years of age and not a party to this action.

 

7. Person serving (name, address and telephone number): a. Fee for service: $ 172.75
llllonaSeda l:]Nt .t dc [.f .
ON_CALL LEGAL b_ o a regis ere ai ornia process server v
1875 Century Park East, STE l`-l ¢_ i:i Exempt from registration under B&P 22350(b)
LOS AT\QE|ES. CA 90037 d_ Ej Registered Caiifornia process server

(310) 858-9800 Registration # :2018048510
. County:

8. i:i l am a Caiifornia sheriif. marshal or constable and l certify that the foregoing is true and correct.

i declare under penalty of perjury that the foregoing is true and correct. ‘

 

l Q`\` `
' f W m ‘ l
Date: April B, 2019 Moga Seda

Type or Print Server's Name (Signature)

 

PROOF oF sERvicE - SUMMONS AND coMPLAlNT
cv-1 (osiio) ` ` PAGE 2
113581

